DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the lowest cost" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8-11 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khintsitskiy (U.S. PG-PUB NO. 2015/0169951 A1).

-Regarding claim 1, Khintsitskiy discloses an apparatus comprising: memory to store a first image of a document and a second image of the document (FIG. 1 memory 130 [0018]-[0019] FIG. 2); and a processor coupled to the memory (FIG. 1 processor 110 [0017]-[0018]), wherein the processor is to: perform optical character recognition on the first image to generate a first output dataset (FIG. 2 document 210 layout 230 [0021]); perform optical character recognition on the second image to generate a second output dataset (FIG. 3 document 220 image 324B [0029] “layout”); and compute a transformation matrix based on the first output dataset and the second output dataset (FIG. 3 [0040]-[0042]), the transformation matrix to align the first image with the second image ([0036] “aligning corresponding images” FIG. 3 Abstract).
-Regarding claim 8, Khintsitskiy further discloses wherein the processor is to apply the transformation matrix to the second image to align the second image with the first image ([0036] “aligning corresponding images” FIGS. 1-3 [0031] [0040-0042] Abstract).
-Regarding claim 9, Khintsitskiy discloses a non-transitory machine-readable storage medium encoded with instructions executable by a processor (FIG. 1 FIG. 6), the non-transitory machine- readable storage medium comprising (FIG. 1 memory 130 [0017]-[0018]): instructions to generate a first plurality of characters from optical character recognition of a first image (FIG. 2 document 210 layout 230 [0021]); instructions to generate a second plurality of characters from optical character recognition of a second image (FIG. 3 document 220 image 324B [0029] “layout”); instructions to use the first plurality of characters and the second plurality of characters FIG. 3 [0040]-[0042]), the transformation matrix to align the first plurality of characters with the second plurality of characters ([0036] “aligning corresponding images” FIGS. 3 Abstract).
-Regarding claim 10, Khintsitskiy further discloses comprising instructions to determine a first plurality of strings from the first plurality of characters and a second plurality of strings from the second plurality of characters, wherein the first plurality of strings comprises first image characters in order by distance in the image and the second plurality of strings comprises second image characters in order by distance in the image ([0032]-[0033] “edit distance”).
-Regarding claim 11, Khintsitskiy further discloses comprising instructions to calculate a string edit distance between for a first string selected from the first plurality of strings and a second string selected from the second plurality of strings ([0032]-[0033] “edit distance”).
-Regarding claim 15, Khintsitskiy further discloses comprising instructions to apply the transformation matrix to the second image to align the second image with the first image ([0036] “aligning corresponding images” FIGS. 1-3 [0031] [0040-0042] Abstract).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 2-7 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Khintsitskiy (U.S. PG-PUB NO. 2015/0169951 A1) in view of Gokturk (U.S. PG-PUB NO. 2006/0251338 A1) 
-Regarding claim 2, Khintsitskiy discloses determine matching words may include calculating and comparing the edit distance of word pairs (Khintsitskiy: [0032]). 
Khintsitskiy is silent to teach wherein the processor is to generate a cost matrix from the first output dataset and the second output dataset.
In the same field of endeavor, Gokturk teaches wherein the processor (Gokturk: [0047] [0049]) is to generate a cost matrix from the first output dataset and the second output dataset (Gokturk: [0113]-[0114] “similarity matrix”, “distance matrix”).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Khintsitskiy with the teaching of Gokturk by using a cost matrix in order to develop the better and efficient matching algorithm for the alignment of documents.
-Regarding claim 3, Khintsitskiy is silent to teach wherein the processor is to determine a first plurality of strings from the first output dataset and a second plurality of strings from the second output dataset for generation of the cost matrix.
In the same field of endeavor, Gokturk teaches wherein the processor (Gokturk: [0047] [0049]) is to determine a first plurality of strings from the first output dataset and a second plurality of strings from the second output dataset for generation of the cost matrix (Gokturk: [0113]-[0114] “similarity matrix”, “Each (i,j)th entry of this matrix is the distance of identity i and identity j” FIG. 9 step 930 [0172] FIGS. 10B-10D).

-Regarding claim 4, the combination further discloses wherein the first plurality of strings comprises first characters in order by distance in the first image and the second plurality of strings comprises second characters in order by distance in the second image (Khintsitskiy: [0032]-[0033] “edit distance”).
-Regarding claim 5, the combination further discloses wherein the processor ((Khintsitskiy: FIG.1) is to calculate a string edit distance between a first string selected from the first plurality of strings and a second string selected from the second plurality of strings (Khintsitskiy: [0032]-[0033] “edit distance”).
-Regarding claim 6, Khintsitskiy discloses the methods of claim 5
Khintsitskiy is silent to teach wherein the processor is to generate the cost matrix from the string edit distance.
In the same field of endeavor, Gokturk teaches wherein the processor (Gokturk: [0047] [0049]) is to generate the cost matrix from the string edit distance (Gokturk: [0113]-[0114] “similarity matrix”, “distance matrix”).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Khintsitskiy with the teaching of Gokturk by using a cost matrix the string edit distance in order to develop the better and efficient matching algorithm for the alignment of documents.

In the same field of endeavor, Gokturk teaches wherein the processor (Gokturk: [0047] [0049]) is to apply a greedy matching algorithm to the cost matrix to match a first character selected from the first output dataset with a second character selected from the second output dataset (Gokturk: [0121] “greedy search” [0114] FIG. 9 step 930 [0172] FIGS. 10B-10D).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Khintsitskiy with the teaching of Gokturk by greedy matching algorithm in order to improve the performance of alignment of documents.
-Regarding claim 12, Khintsitskiy discloses the methods of claim 11
Khintsitskiy is silent to teach comprising instructions to generate a cost matrix from the string edit distance.
In the same field of endeavor, Gokturk teaches comprising instructions (Gokturk: [0047] [0049]) to generate the cost matrix from the string edit distance (Gokturk: [0113]-[0114] “similarity matrix”, “distance matrix”).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Khintsitskiy with the teaching of Gokturk by using a cost matrix the string edit distance in order to develop the better and efficient matching algorithm for the alignment of documents.

In the same field of endeavor, Gokturk teaches comprising instructions (Gokturk: [0047] [0049]) to apply a greedy matching algorithm to the cost matrix to match a first character selected from the first plurality of characters with a second character selected from the second plurality of characters (Gokturk: [0121] “greedy search” [0114] FIG. 9 step 930 [0172] FIGS. 10B-10D).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Khintsitskiy with the teaching of Gokturk by using greedy matching algorithm in order to improve the performance of alignment of documents.
-Regarding claim 14, Khintsitskiy is silent to teach comprising instructions to apply the greedy matching algorithm comprises instructions to iteratively determine the lowest cost from the cost matrix.
 In the same field of endeavor, Gokturk teaches comprising instructions (Gokturk: [0047] [0049]) to apply the greedy matching algorithm comprises instructions to iteratively determine the lowest cost from the cost matrix (Gokturk: [0121]-[0131]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Khintsitskiy with the teaching of Gokturk by using greedy matching algorithm in order to improve the performance of alignment of documents.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAO LIU whose telephone number is (571)272-4539.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/XIAO LIU/Examiner, Art Unit 2664                                                                                                                                                                                             

/PING Y HSIEH/Primary Examiner, Art Unit 2664